ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Team Construction, LLC                        )      ASBCA No. 61995
                                              )
Under Contract No. N69450-08-D-1779           )

APPEARANCES FOR THE APPELLANT:                    Jason T. Strickland Esq.
                                                  James W. Norment Esq.
                                                   Ward and Smith, P.A.
                                                   New Bern, NC

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Jonathan C. McKay, Esq.
                                                   Trial Attorney


               OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $180,178.60.
This amount is inclusive of Contract Disputes Act interest and appellant waives the right to
any further interest not included in the judgment amount. Appellant also waives any right
it may have to attorney fees under the Equal Access to Justice Act or any other authority.

      Dated: April 20, 2020



                                                  JOHN J. THRASHER
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


(Signatures continued)
 I concur                                          I concur



 RICHARD SHACKLEFORD                               CRAIG S. CLARKE
 Administrative Judge                              Administrative Judge
 Vice Chairman                                     Armed Services Board
 Armed Services Board                              of Contract Appeals
 of Contract Appeals

      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61995, Appeal of Team
Construction, LLC, rendered in conformance with the Board’s Charter.

      Dated: April 20, 2020




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2